Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 21 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 18 of US 11,356,725. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
While not identical, claims 21 and 25 are anticipated by the limitations of claims 8 and 18 respectively of US 11,356,725. As such, claims 21 and 25 are found to be obvious variations of claims 8 and 18 of US 11,356,725 and are therefore rejected on the ground of nonstatutory double patenting.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 21-28 are directed to an abstract idea without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The following rejection finds basis within § 2106 of the latest revision of the MPEP 9th Edition on June 2020. Within MPEP § 2106, the specific procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) can be found. As will be explained, these claims are directed to a judicial exception, namely, an abstract idea, that is not integrated into a practical application without significantly more and are therefore directed to ineligible subject matter. This rejection follows the procedures for this analysis within MPEP § 2106 and Applicant is referred to this section and its subsections for the specific details of the mechanics of the following analysis.
Claims 21 and 25 recite a method and system comprising control circuitry configured to perform the steps of: 
in response to: 
determining a need for reduction of one or more of a bandwidth, a streaming quality, a streaming bandwidth, a resolution, and a bitrate based on one or more of: 
determining or predicting a bandwidth availability; 
determining or predicting a location or a change of the location of a user and/or a user device; 
determining or predicting a network strength and/or a network condition; 
identifying at least a portion of content based on one or more of: 
a context of the at least the portion of the content, a number of edges and/or curves in the at least the portion of the content, a color map for the at least the portion of the content, a score of the at least the portion of the content, a sensitivity level of the at least the portion of the content, and a degree of distortion of the at least the portion of content; 
analyzing user preferences of a user; and 
user selection of a frugal data mode: 
reducing the one or more of the bandwidth, the streaming quality, the streaming bandwidth, the resolution, and the bitrate.
Claims 22 and 26 further recite wherein the context of the at least the portion of the content is determined based on one or more of:
a user profile,
a relevance level of the at least the portion of the content, and
an importance of the at least the portion of the content.
Claims 23 and 27 further recite wherein the importance of the content is based on metadata.
Claims 24 and 28 further recite wherein the determining the need for the reduction of the one or more of the bandwidth, the streaming quality, the streaming bandwidth, the resolution, and the bitrate is based on each of:
the determining or the predicting the bandwidth availability; 
the determining or the predicting the location or the change of the location of the user and/or the user device; 
the determining or the predicting the network strength and/or the network condition; 
the identifying the at least the portion of the content based on the one or more of: 
the context of the at least the portion of the content, the number of the edges and/or the curves in the at least the portion of the content, the color map for the at least the portion of the content, the score of the at least the portion of the content, the sensitivity level of the at least the portion of the content, and the degree of distortion of the at least the portion of content; and the analyzing the user preferences of the user.
As such, these claims are properly directed to one of the four statutory categories of invention and therefore are statutory. (STEP 1: YES)
The first step of the Alice/Mayo test (aka. “Step 2A”) is determining whether the claims are directed to a judicial exception. MPEP § 2106.04, subsection II, states that “Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception. Together, these prongs represent the first part of the Alice/Mayo test, which determines whether a claim is directed to a judicial exception”.
MPEP § 2106.04, subsection II(A)(1), instructs that “Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.”
Regarding Prong One, collectively, the claimed concept is merely focused on, at best, determining from data the need for a particular remedy and applying the remedy. As such, the claimed concept is merely drawn to mental processes including concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See MPEP §§ 2106.04(a), 2106.04(a)(2) regarding the identification of and descriptions regarding various enumerated abstract idea groupings, particularly § 2106.01(a)(2)(III) regarding mental processes.
It is further noted that it has been held that if a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, 839 F.3d at 1139, 120 USPQ2d at 1474 (holding that claims to the mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper"). See MPEP § 2106.01(a)(2)(III)(B). 
It has also been held that claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer"). See MPEP § 2106.01(a)(2)(III)(C). 
MPEP § 2106.01(a)(2)(III)(C) further instructs that “examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept”. In light of the recitations of the claimed invention, Examiner finds this to be the case.
Therefore, it is found that the claims are merely directed to a mental process.
MPEP § 2106.04(d) instructs that “[A]fter determining that a claim recites a judicial exception in Step 2A Prong One, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception in Step 2A Prong Two. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception”. 
MPEP § 2106.04(d), subsection II, further instructs that “The analysis under Step 2A Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon (including products of nature). Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application…” MPEP § 2106.04(d), subsection III, further instructs that “The Prong Two analysis considers the claim as a whole. That is, the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception need to be evaluated together to determine whether the claim integrates the judicial exception into a practical application. Because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. However, the way in which the additional elements use or interact with the exception may integrate it into a practical application. Accordingly, the additional limitations should not be evaluated in a vacuum, completely separate from the recited judicial exception. Instead, the analysis should take into consideration all the claim limitations and how those limitations interact and impact each other when evaluating whether the exception is integrated into a practical application.” 
MPEP § 2106.04(d)(1) also instructs that “A claim reciting a judicial exception is not directed to the judicial exception if it also recites additional elements demonstrating that the claim as a whole integrates the exception into a practical application. One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field. The application or use of the judicial exception in this manner meaningfully limits the claim by going beyond generally linking the use of the judicial exception to a particular technological environment, and thus transforms a claim into patent-eligible subject matter. Such claims are eligible at Step 2A because they are not ‘directed to’ the recited judicial exception…[F]irst the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., ‘thereby increasing the bandwidth of the channel’)”
Regarding Prong Two, claims 21 and 25 additionally recite “determining a need for reduction of one or more of a bandwidth, a streaming quality, a streaming bandwidth, a resolution, and a bitrate based on one or more of: 
determining or predicting a bandwidth availability; 
determining or predicting a location or a change of the location of a user and/or a user device; 
determining or predicting a network strength and/or a network condition; 
identifying at least a portion of content based on one or more of: 
a context of the at least the portion of the content, a number of edges and/or curves in the at least the portion of the content, a color map for the at least the portion of the content, a score of the at least the portion of the content, a sensitivity level of the at least the portion of the content, and a degree of distortion of the at least the portion of content; 
analyzing user preferences of a user; and 
user selection of a frugal data mode:” and, based on this determination, “reducing the one or more of the bandwidth, the streaming quality, the streaming bandwidth, the resolution, and the bitrate”.
Generally, the claims purport determining the need to perform a remedy involving a network abnormality based on a number of determinable factors and then applying the determined remedy. However, these additional elements are recited at a high level of generality are so generically specified in the claims and within the disclosure. Such amounts to a failure to be an improvement as it amounts to retrieving data in order to make a determination. Even when considering claim, at best, generic “control circuitry” is involved in the determination and performance of the remedy. Collectively, they are indicative of a generically specified computerized environment. Therefore, they do no more than generally link the use of the abstract idea to a particular technological environment or field of use. 
Also, mere determination of a situation requiring a remedy and then applying said remedy does not involve anything that could be construed to be a technological improvement. Such does not reasonably constitute an improvement in the functioning of the computer, or an improvement to other technology or technical field. Use of a computer and its associated elements in their ordinary capacity to perform their respective generic functions fails to amount to more than amount to more than a recitation of the words "apply it" (or an equivalent) since the claims merely invoke a computer or other machinery as a tool to perform an existing process. In this case, it is apparent that a generic computing device, at best, is used as a tool to perform an existing process, namely the mental process previously identified. See MPEP §§ 2106.04(d), subsection I; 2106.05(f).
Since these additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, they fail to integrate the abstract idea into a practical application.
MPEP § 2106.04(d), subsection II, further instructs that “Examiners should examine each claim for eligibility separately, based on the particular elements recited therein. Claims should not be judged to automatically stand or fall with similar claims in an application. For instance, one claim may be ineligible because it is directed to a judicial exception without amounting to significantly more, but another claim dependent on the first may be eligible because it recites additional elements that do amount to significantly more, or that integrate the exception into a practical application.” 
However, Examiner finds that the dependent claims also fail to integrate the abstract idea into a practical application.
Claims 22 and 26 further recite wherein the context of the at least the portion of the content is determined based on one or more of:
a user profile,
a relevance level of the at least the portion of the content, and
an importance of the at least the portion of the content. However, given the same rationale as above, this does not reasonably constitute an improvement in the functioning of the computer, or an improvement to other technology or technical field. Further, such does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 23 and 27 further recite wherein the importance of the content is based on metadata. However, given the same rationale as above, this does not reasonably constitute an improvement in the functioning of the computer, or an improvement to other technology or technical field. Further, such does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 24 and 28 further recite wherein the determining the need for the reduction of the one or more of the bandwidth, the streaming quality, the streaming bandwidth, the resolution, and the bitrate is based on each of:
the determining or the predicting the bandwidth availability; 
the determining or the predicting the location or the change of the location of the user and/or the user device; 
the determining or the predicting the network strength and/or the network condition; 
the identifying the at least the portion of the content based on the one or more of: 
the context of the at least the portion of the content, the number of the edges and/or the curves in the at least the portion of the content, the color map for the at least the portion of the content, the score of the at least the portion of the content, the sensitivity level of the at least the portion of the content, and the degree of distortion of the at least the portion of content; and the analyzing the user preferences of the user. However, given the same rationale as above, this does not reasonably constitute an improvement in the functioning of the computer, or an improvement to other technology or technical field. Further, such does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since it appears that the claims, as a whole, do not purport to improve the functioning of a computer, the technology or technical field, or otherwise apply or use the judicial exception in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment or field of use or add anything significant, these additional elements do not integrate the abstract idea into a practical application.
Therefore, the claims are directed to a judicial exception, namely an abstract idea. (STEP 2A: YES)
The next step of the Alice/Mayo test (ie. “step 2B”) is a search for an inventive concept, namely determining whether the claims recite additional elements that amount to significantly more than the judicial exception. MPEP § 2106.05 instructs that “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that ‘it is consistent with the general rule that patent claims “must be considered as a whole.”’” MPEP § 2106.05, subsection II, further instructs that “Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation… Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception? Examiners should answer this question by first identifying whether there are any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s), and then evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept (i.e., amount to significantly more than the judicial exception(s)).”
Here, Examiner finds that the claims do not include additional elements that provide an inventive concept.
After reconsideration of whether the claims’ limitations individually or as a whole would reasonably be considered to be an inventive concept, the Examiner finds that they are not. With respect to the above limitations that fail to improve the functioning of a computer, the technology or technical field, generally link the use of a judicial exception to a particular technological environment or field of use, and/or merely add insignificant extra-solution activity to the judicial exception, it cannot be reasonably said that the additional elements, individually or in combination, would express an inventive concept.
Merely making a determination based on empirical data such that a remedy is determined and implemented does not involve anything that could be construed to be a technological improvement and is something that could be accomplished mentally, therefore, it would not have been reasonable to consider these additional limitations as being significantly more than the abstract idea.
The Examiner recognizes that "[w]hether a particular technology is well-understood, routine, and conventional goes beyond what was simply known does not mean it was well-understood, routine, and conventional." Berkheimer at 1369. However, the Examiner finds that the additionally recited steps were well-understood, routine, conventional before the effective filing date of these claims. Again, generally, the claims purport to determine the need to perform a remedy involving a network abnormality based on a number of determinable factors and then applying the determined remedy. However, such was well-understood, routine, conventional within the computer networking art, particularly in the context of determining that a network has a problem that requires a solution and applying a configuration change to implement the solution. Applicant even admits to at least one known solution within the specification (consider paragraph 0002). As such, the claims essentially amount to applying the abstract idea to a computer, i.e. “do it on a computer”.
The dependent claims also fail to provide any sort of inventive concept. Again, after reconsideration of whether the claims’ limitations individually or as a whole would reasonably be considered to be an inventive concept, the Examiner finds that they are not. With respect to the above limitations that fail to improve the functioning of a computer, the technology or technical field and/or generally link the use of a judicial exception to a particular technological environment or field of use, it cannot be reasonably said that the additional elements, individually or in combination, would express an inventive concept. Furthermore, the Examiner finds that the additionally recited steps recited the dependent claims were well-understood, routine, conventional before the effective filing date of these claims for the same reasons.
Therefore, all limitations considered in combination as a whole do not amount to significantly more because they purport, at best, determine the need to perform a remedy involving a network abnormality based on a number of determinable factors and then applying the determined remedy by providing well-understood, routing, conventional solutions to known computer networking abnormalities. This does not represent an improvement to a technology or technical field, similar to Diamond v. Diehr, in which the Arrhenius equation is used to improve a process of controlling the operation of a mold in curing rubber parts; another example is SiRF Technology v. ITC in which a GPS receiver uses software that makes use of a mathematical formula to improve its ability to determine its position in weak signal environments. The claimed invention as a whole does not add any inventive concept nor alter the abstract nature of the claims. Merely appending well understood, routine, conventional activities previously known to the industry which is specified at a high level of generality, particularly within the computer monitoring art as demonstrated by the prior art cited, does not provide significantly more to the abstract idea.
Therefore, the claims fail to recite anything significantly more than the identified abstract idea. (STEP 2B: NO).
For these reasons, the claimed invention is ineligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24 and 28 recite “the determining the need for the reduction of the one or more of the bandwidth, the streaming quality, the streaming bandwidth, the resolution, and the bitrate is based on each of” a plurality of criteria. However, it is unclear whether the phrase “is based on each of” is meant to be inclusive or exclusive. Examiner will assume that the phrase is meant to be inclusive.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-23 and 26-27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 22 and 26 recite “wherein the context of the at least the portion of the content is determined based on one or more of:
a user profile,
a relevance level of the at least the portion of the content, and
an importance of the at least the portion of the content.”
However, preceding claims 21 and 25 rely on alternative language to which “determining a need for reduction of one or more of a bandwidth, a streaming quality, a streaming bandwidth, a resolution, and a bitrate” is “based on one or more of” a plurality of criteria independent from “identifying at least a portion of content based on one or more of: a context of the at least the portion of the content, a number of edges and/or curves in the at least the portion of the content, a color map for the at least the portion of the content, a score of the at least the portion of the content, a sensitivity level of the at least the portion of the content, and a degree of distortion of the at least the portion of content”. As such, a reasonable interpretation can be made that this limitation is not applied in the “determining” step, rather, another recited criteria is used and to rely on this particular limitation in these dependent claims fails to further limit the preceding claim.
The same is applied to claims 23 and 27 which further rely on the same limitation and also fail to further limit the preceding claims in the same manner.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-23 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170134459 to Shetty et al.
Regarding claim 25, Shetty taught a system comprising: 
control circuitry configured to: 
determine a need for reduction of one or more of a bandwidth, a streaming quality, a streaming bandwidth, a resolution, and a bitrate based on one or more of: 
determining or predicting a bandwidth availability;
determining or predicting a location or a change of the location of a user and/or a user device; 
determining or predicting a network strength and/or a network condition; 
identifying at least a portion of content based on one or more of: 
a context of the at least the portion of the content, a number of edges and/or curves in the at least the portion of the content, a color map for the at least the portion of the content, a score of the at least the portion of the content, a sensitivity level of the at least the portion of the content, and a degree of distortion of the at least the portion of content; 
analyzing user preferences of a user; and 
user selection of a frugal data mode:
in response to the determined need, the control circuitry is configured to reduce the one or more of the bandwidth, the streaming quality, the streaming bandwidth, the resolution, and the bitrate. (consider at least paragraph 0022, “This disclosure further describes, in part, a user device that suggests a change to a quality setting associated with the consumption of content from one or more content providers. The change is suggested based both on a user's data plan and on a service quality of content received by the user device. This user-selected quality setting is then provided to the telecommunications network, which reduces network resources available for transmission of the content based on the quality setting. Such reduced network resources cause the content providers to provide content at a service quality no greater than the quality setting. Also, the user may be presented with or defaulted to selecting an option for a program offering consumption of the video content free of charge when provided to the user at a limited service quality. When the user participates, consumption of video content is then conditionally excluded from a consumption metric of the data plan. As used herein, “downgrading” refers to determining or providing content associated with a limited service quality. The limited service quality may include at least one of: limits on peak bandwidth consumption, limits on average bandwidth consumption, limits on the total amount of data (e.g., number of bytes) transferred in a particular session or in a given period of time, or limits on connection duration.”) (consider also paragraphs 0036 and 0041, “For example, the content consumption management module 114 may look at a current service quality, which may be a fairly high data transfer rate, and at the user's data plan limit and metrics and determine that the user will exceed the limit within another hour of content consumption. The content consumption management module 114 may act on this determination by suggesting to the user that the user select a lower quality setting for the service quality, thus obtaining additional time for content consumption before the limit is exceeded.” and also “The PCRF node 124 may receive the quality settings directly from user devices 102 or indirectly from user devices 102, by way of the billing server 120. Such quality settings may be selected by the users, as described above, or may be default quality settings selected for the users. When received indirectly, the billing server 120 will update, at 122, the PCRF node 124 with the quality setting and its associated user device 102 or user. In response to receiving the quality setting, the PCRF node 124 will store the quality setting and instruct, at 126, the GGSN/PGW 110 to allocate, at 128, network resources in accordance with the quality setting”)
Regarding claim 26, Shetty taught the system of claim 25, wherein the context of the at least the portion of the content is determined based on one or more of:
a user profile, a relevance level of the at least the portion of the content, and an importance of the at least the portion of the content. (consider paragraph 0041, “In some implementations, the PCRF node 124 may receive multiple quality settings for multiple content types for a user or user device 102 and may reduce network resources for some of these content types, but not others. For example, if one content type is offered free of charge to the user, the PCRF node 124 may not instruct the GGSN/PGW 110 to reduce the network resources for that content type.”)
Regarding claim 27, Shetty taught the method of claim 26, wherein the importance of the content is based on metadata. (consider paragraph 0034, “Upon determining that an application 104 is rendering content, the content consumption management module 114 may retrieve, at 118, information associated with that content consumption from the telecommunications network 108. For example, the content consumption management module 114 may retrieve indicia of a service quality for content received by the application 104, a content consumption limit associated with a data plan (also referred to herein as a “content consumption plan”) of a user of the user device 102, and a content consumption metric for a total amount of content consumed in a time period. In some implementations, the indicia may also include a usage history detailing the user's past content consumption behavior.”) (consider further paragraph 0038, “In further implementations, the settings module 116 may also or instead offer a selectable control to enable the user to effect a change to the quality setting. For example, the settings module 116 may provide a settings user interface that enables the user to select among multiple possible settings for a content type (e.g., high/medium/low for video content). The settings user interface may also include selectable controls for selecting quality settings for other content types (e.g., audio content). The settings module 116 and settings user interface may also enable a user to opt in or out of a program for free or reduced charge data consumption.”) (again, consider paragraph 0041, “Alternatively, the PCRF node 124 may analyze the quality metric to determine would require reduced network resources to be achieved and, in response, may instruct, at 126, the GGSN/PGW 110 to reduce, at 128, the network resources. In some implementations, the PCRF node 124 may receive multiple quality settings for multiple content types for a user or user device 102 and may reduce network resources for some of these content types, but not others. For example, if one content type is offered free of charge to the user, the PCRF node 124 may not instruct the GGSN/PGW 110 to reduce the network resources for that content type.”)
Allowable Subject Matter
Claims 24 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
This indication of allowable subject matter is contingent upon the anticipated resolution of the remaining issues detailed in this action. 
In the event that any amendment made to the claims changes the scope of the indicated allowable subject matter, further reconsideration of whether the claims continue to distinguish from the prior art or are otherwise subject to further rejection may be deemed necessary.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Monday-Friday 9am-5pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2459